Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 05/21/2018. Claims 1, 7 and 11 are independent claims.
Claims 1-5, 8-12 and 15-19 are allowed.
Allowable Subject Matter
Claims 1-5, 8-12 and 15-19 are allowed.
The following is an examiner's statement of reasons for allowance: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant's invention. 
The cited references include Meijer, Liang, Attaran Rezaei and Dang.
Meijer discloses systems and methods that recognize items based on aggregated tagging behavior of users regarding the items. Individual users can establish relationships among tagged items and the system analyzes aggregate of such established relationships, to recognize the item and/or infer additional information regarding the items (e.g., wisdom of crowd such as metadata annotations, relevance ranking, and the like). For example, photographs taken via a digital camera can be transferred and stored on computing devices, and such computing device can subsequently be employed as a photograph album. Likewise, digital music files can be placed upon the computing device, and enable the computing device to further operate as a juke box. Machine learning system can be further trained to recognize special breed of dogs, (e.g., discern "beagles" based on user tagging behavior when tagging digital photos of beagles.). The recognition component 902 can include a generic classifier component 904 and/or a user-specific classifier component 906. The generic classifier 904 can further include a plurality of classifiers. Search engines 916 (e.g., crawlers) can be supplied with such system 900 and additional tagging relationships to facilitate enterprise management and search, (see Meijer: Para. 0026-0040 and 0054-0065).
Liang discloses a characteristic pattern associated with a first text segment of the text segments and determine an association between the first text segment and a first individual class of a model based at least in part on the characteristic pattern. The computing device can determine a collection of classes of the model associated with the at least one document based at least in part on the association, and determine an actionable item associated with the at least one document based at least in part on the collection and at least one grammar pattern. For example, an e-mail message can be processed once the message has been completely received. The modal-indicator class can include, e.g., imperative verbs such as "add," "change," or "remove/untagged." the pattern set can be updated dynamically, e.g., to add, remove/untagged, or modify patterns, during analysis of a user text or between analyses of two user texts. Electronic records include: emails, websites, Word/Excel documents, digital purchase receipts, databases, text messages, social media postings, and information stored in device. A tag sentence/multiple tags can be associated with corresponding words or phrases. Tag sentences are represented in this document as quoted lists. Receive individual (generic entity) words or phrases of the free-form user text of the individual ones of the plurality of documents 518 including free-form user text. Classification module can provide information about words, phrases, attributes, and mappings to the knowledgebase modification module and subclass can be represented as trees or graphs of nodes in a taxonomy for that class, (see Liang: Para. 0077, 0080, 0108, 0124 0128-0136, 0135-0147, 0154 and 0201-0215). 
Attaran Rezaei discloses use keyword-based categorization, indexing, matching, presenting, navigating, ranking, and managing a plurality of documents. Ranking algorithms generally establish a simple ordering of the documents retrieved in response to a query. Documents appearing at the top of this ordering are considered to be more likely to be relevant by improving relevance feedback by allowing tagging. The plurality of contexts is updated based on input received from the plurality of users. User input and other input queries can be matched to index contexts for extracting a set of relevant documents and contexts. The results may then be presented to a user based on ranking in multiples of relevant contexts' scores and a list of ranked documents for each relevant context according to the likelihood of relevance to user interests. Existing search engines generally use keyword-based categorization, indexing, matching, presenting, navigating, ranking, and managing a plurality of documents. Ranking algorithms generally establish a simple ordering of the documents retrieved in response to a query. Documents appearing at the top of this ordering are considered to be more likely to be relevant, (see Attaran Rezaei: Para. 0040-0047, 0066-0073, 0076 and 0097).
Dang discloses automated semantic tagging produces semantically linked tags for a given text content. Embodiments provide ontology mapping algorithms and concept weighting algorithms that create accurate semantic tags that can be used to improve enterprise content management, and search for better knowledge management and collaboration. Any information or data sent to a computer for processing is considered input. Input or user input is sent to a computer using an input device. The tagging engine 103 can receive textual content as input (step 201 in FIG. 2A). The input can vary from one paragraph of content to text documents in a file system. Tag cloud is another feature supported in SKMT. Significant terms of a document can be determined and indexed. These significant terms are shown as a tag cloud for a document or a collection of documents. Keyword and semantic. Keyword based tag cloud shows frequently used top N significant terms of selected clusters as a tag cloud. SKMT shows search results visually in a connected graph-cluster map. Unsupervised learning, also known as unsupervised machine learning, uses machine learning algorithms to analyze and cluster unlabeled datasets. The processor defining a plurality of groups based on the indexed and tagged documents. A word embedding is a learned representation for text where words that have the same meaning have a similar representation (using NLP algorithms). The invention relates to a method and processor system to perform automatic tagging by assigning keywords together with semantic linkages among keywords to documents, which is called Semantic tagging, and a method and processor system that use these semantic tags to index documents and improve search experience and results, (see Dang: Para. 0077-0095, 0102-0112, 0144-0160, 0188-0205, 0221 and 0238-0248). 
The prior art does not disclose or fairly suggest: “providing a first set of tags by processing the electronic document using generic entity extraction based on one or more external taxonomies, each external taxonomy being generic to operations of the enterprise; providing a second set of tags by processing the electronic document using specific entity extraction based on matching words of the electronic document to words of the one or more internal taxonomies, each internal taxonomy being maintained by the enterprise and being specific to operations of the enterprise; determining a relevance score for each tag in the first set of tags and each tag in the second set of tags; defining a set of tags for tagging the electronic document, the set of tags comprising one or more tags of the first set of tags and one or more tags of the second set of tags, tags of the set of tags being in rank order based on respective relevance scores; receiving user input to the set of tags, the user input comprising one of changing a ranking of a tag, removing a tag, adding a tag; providing the user input to influence a word embedding cloud, the word embedding cloud representing conceptual similarity of words as a connected graph of words and is provided by an unsupervised clustering module that processes a set of tagged documents of the enterprise; and performing one or more of adjusting a ranking of tags based on the user input, and editing at least one internal taxonomy of the one or more internal taxonomies based on the user input and the word embedding cloud.” For this reason, claim 1 is allowed. Claim(s) 2-5 depend on an allowed independent claim 1.
The prior art does not disclose or fairly suggest: “providing a first set of tags by processing the electronic document using generic entity extraction based on one or more external taxonomies, each external taxonomy being generic to operations of the enterprise; providing a second set of tags by processing the electronic document using specific entity extraction based on matching words of the electronic document to words of the one or more internal taxonomies, each internal taxonomy being maintained by the enterprise and being specific to operations of the enterprise; determining a relevance score for each tag in the first set of tags and each tag in the second set of tags; defining a set of tags for tagging the electronic document, the set of tags comprising one or more tags of the first set of tags and one or more tags of the second set of tags, tags of the set of tags being in rank order based on respective relevance scores; receiving user input to the set of tags, the user input comprising one of changing a ranking of a tag, removing a tag, adding a tag; providing the user input to influence a word embedding cloud, the word embedding cloud representing conceptual similarity of words as a connected graph of words and is provided by an unsupervised clustering module that processes a set of tagged documents of the enterprise; and performing one or more of adjusting a ranking of tags based on the user input, and editing at least one internal taxonomy of the one or more internal taxonomies based on the user input and the word embedding cloud.” For this reason, claim 8 is allowed. Claim(s) 9-12 depend on an allowed independent claim 8.
The prior art does not disclose or fairly suggest: “providing a first set of tags by processing the electronic document using generic entity extraction based on one or more external taxonomies, each external taxonomy being generic to operations of the enterprise; providing a second set of tags by processing the electronic document using specific entity extraction based on matching words of the electronic document to words of the one or more internal taxonomies, each internal taxonomy being maintained by the enterprise and being specific to operations of the enterprise; determining a relevance score for each tag in the first set of tags and each tag in the second set of tags; defining a set of tags for tagging the electronic document, the set of tags comprising one or more tags of the first set of tags and one or more tags of the second set of tags, tags of the set of tags being in rank order based on respective relevance scores; receiving user input to the set of tags, the user input comprising one of changing a ranking of a tag, removing a tag, adding a tag; providing the user input to influence a word embedding cloud, the word embedding cloud representing conceptual similarity of words as a connected graph of words and is provided by an unsupervised clustering module that processes a set of tagged documents of the enterprise; and performing one or more of adjusting a ranking of tags based on the user input, and editing at least one internal taxonomy of the one or more internal taxonomies based on the user input and the word embedding cloud.” For this reason, claim 15 is allowed. Claim(s) 16-19 depend on an allowed independent claim 15.
Therefore, the examiner asserts that in light of the above and in consideration of all of the evidence at hand, the claims are allowable as the evidence presented does not disclose the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164         

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164